Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments and Arguments
Amendments and Arguments filed on 12/22/2021 have been fully considered.
The amendments overcome the objections to the claims and the specifications.
The amendments overcome the rejection under 35 U.S.C. 112(b).
The arguments are not found persuasive. The applicant provides on page 11 of remarks that “light-transmitting areas in the second display are A1 of Xiang do not display images”. The Office respectfully disagrees. Xiang clearly teaches in ¶ 72: “the second display area A2 may include a plurality of staggered light-emitting areas and light-transmitting areas. The light-emitting areas can normally emit light and display images; the light-transmitting areas are used to transmit natural light, but not to display images.” As such, this argument is moot.
Further, the applicant provides arguments that Xiang does not teach that a reflectivity of pixels in the first area A1 is different from that of pixels in A2. The applicant asserts that while transmittance is taught by Xiang, there is no relationship between transmittance and reflectance and Xiang does not teach such differing reflectance between A1 and A2. The Office respectfully disagrees. As clearly taught by Xiang in ¶ 77, by changing the electric field generated between plates 031, a refractive index of liquid crystal droplets 032 is adjusted, thus the incident light flux can be adjusted. Based 
Furthermore, the applicant asserts that Xiang fails to teach “setting at least two kinds of area identifiers for the plurality of pixels according to different light reflectivity”. The applicant relies on the argument that Xiang fails to teach reflectivity, however, as provided above the Office maintains that Xiang clearly teaches such areas having different light reflectivity. As such, the Office respectfully disagrees with the arguments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder functional module in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al., US 2020/0211480 A1, hereinafter “Xiang”, in view of Li et al., US 2017/0110092 A1, hereinafter “Li”.
Regarding claim 1, Xiang teaches a driving method, applicable in a display device defining a plurality of pixels and operable in a plurality of display frames (see figs. 1-3, ¶ 72, note that to display images a display operates in a plurality of frames), wherein the driving method comprises: setting at least two kinds of area identifiers for the plurality of pixels according to different light reflectivity (according to ¶ 100-101 and 140, different data signals are provided to A1 and A2 which are identified based on A2 having a different reflectivity compared to A1. As such, necessarily at least two area identifiers have been set in order to distinguish A1 from A2 and properly providing the data signals to such areas); acquiring the area identifier of each of the plurality of pixels (figs. 1-2, ¶ 71-72, note that pixels in areas A1 and A2 are identified due to their location) and a light-intensity of a surrounding environment (fig. 12, element 204, ¶ 111), each of the plurality of pixels having a light reflectivity (fig. 4-6, ¶ 76 and 78-79; note that pixels in area A2 have a different reflectivity than those in area A1 when the dimming film is transmitting as shown in fig. 5), adjusting the data signals of each of the plurality of pixels according to the area identifier and the light-intensity of the surrounding environment (fig. 12, elements 206 and 207; ¶ 117 and 124); and driving the plurality of pixels to display images according to the adjusted value of each of the plurality of pixels (¶ 127-128).
Xiang does not specifically teach acquiring a first grayscale value of each of the plurality of pixels in a current display frame; converting the first grayscale value of each of the plurality of pixels into a second grayscale value.
Li, however, teaches acquiring a first grayscale value of each of the plurality of pixels in a current display frame (¶ 94); converting the first grayscale value of each of the plurality of pixels into a second grayscale value (¶ 95).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Li discloses a similar display driving method and further teaches that the greyscale values are changed to achieve such an adjustment. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.
	Further, Xiang does not specifically teach that the display device stores a plurality of grayscale-lookup tables; acquiring a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the area 
	Li, however, teaches that the display device stores a plurality of grayscale-lookup tables (fig. 8, ¶ 69, see lookup tables A-D); acquiring a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the light-intensity of the surrounding environment (¶ 50 and ¶ 68-69); and converting the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels (¶ 53-56).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. As such, one would have been motivated to make such a combination to properly adjust the brightness all display regions of the display device. 

claim 3, Xiang does not teach that each of the plurality of grayscale-lookup tables corresponds to a unique light-intensity range and a unique area identifier.
Li, however, teaches that each of the plurality of grayscale-lookup tables corresponds to a unique light-intensity range (fig. 8, ¶ 68-69; note the different ranges) and a unique area identifier (¶ 76; brightness at different “positions” on the display is detected and adjusted accordingly).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device. 

	Regarding claim 4, Xiang does not teach that each light-intensity range corresponds to at least two grayscale-lookup tables, and each of the area identifiers corresponds to at least two grayscale-lookup tables.
	Li teaches, however, that each light-intensity range corresponds to at least two grayscale-lookup tables (fig. 8, ¶ 68-69, each light intensity range on the x-axis corresponds to four LUTs), and each of the area identifiers corresponds to at least (the four LUTs can be applied to each position per ¶ 68-69 and 76).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. Note that Xiang specifically teaches two different display areas. As such, one would have been motivated to make such a combination to properly adjust the brightness of such areas of the display device.

	Regarding claim 5, Xiang teaches that driving the display device to display images according to the second grayscale value of each of the plurality of pixels comprises: acquiring a driving voltage of each of the plurality of pixels according to the second grayscale value of each of the plurality of pixels, driving each of the plurality of pixels with the driving voltages to make the display device displaying the images (¶ 36-37, first and second driving circuits necessarily provide such voltages; also see fig. 12, elements 206 and 207 and ¶ 117 and 124).

claim 6, Xiang teaches a driver applied in a display device defining a plurality of pixels and working in a plurality of display frames (fig. 4, elements 04 and 05 and all elements functionally attached to such drive circuits, ¶ 95; also note that to display images a display operates in a plurality of frames); the driver comprising: a light-intensity acquiring device being configured to acquire an ambient light intensity of a surrounding environment (¶ 111); a converting device electrically connected to the light-intensity acquiring device and the converting device (fig. 4, the drive IC 05 is such a converting device performing the converting (adjustment) functions), the converting device being configured to acquire data signals of each of the plurality of pixels during a current display frame, and configured to convert the data signal of each of the plurality of pixels into an adjusted data signal of each of the plurality of pixels according to the ambient light intensity and an area identifier of each of the plurality of pixels (fig. 12, elements 206 and 207; ¶ 71, 72, 117 and 124; note that pixels in areas A1 and A2 are identified due to their location), setting at least two kinds of area identifiers for the plurality of pixels according to different light reflectivity, different area identifiers corresponding to different data voltages (figs. 1-2, see areas A1 and A2, ¶ 71-72; also note according to ¶ 100-101 and 140, different data signals are provided to A1 and A2 which are identified based on A2 having a different reflectivity compared to A1. As such, necessarily at least two area identifiers have been set in order to distinguish A1 from A2 and properly providing the data signals to such areas), each of the plurality of pixels having a light reflectivity (fig. 4-6, ¶ 76 and 78-79; note that pixels in area A2 have a different reflectivity than those in area A1 when the dimming film is transmitting as shown in fig. 5); and a driving device (fig. 15, see first and second driving circuits 301 and 302, ¶ 142-143) electrically connected to the converting device, the driving device being configured for driving the display device to display images according to the adjusted data signals of each of the plurality of pixels (¶ 127-128).
	Xiang does not specifically teach acquiring a first grayscale value of each of the plurality of pixels in a current display frame; converting the first grayscale value of each of the plurality of pixels into a second grayscale value.
Li, however, teaches acquiring a first grayscale value of each of the plurality of pixels in a current display frame (¶ 94); converting the first grayscale value of each of the plurality of pixels into a second grayscale value (¶ 95).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting by adjusting the data signals. Li discloses a similar display driving method and further teaches that the greyscale values are changed to achieve such an adjustment. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.
	Further, Xiang does not specifically teach the storage device being configured for storing a plurality of grayscale-lookup tables; wherein the converting device is further configured to determine a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the area identifier of each of the plurality of pixels and the ambient light intensity, and configured to convert the first grayscale value of each of the plurality of pixels into the second grayscale value of each 
	Li, however, teaches that the display device stores a plurality of grayscale-lookup tables (fig. 8, ¶ 69, see lookup tables A-D); wherein converting the first grayscale value of each of the plurality of pixels into a second grayscale value comprises: acquiring a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the light-intensity of the surrounding environment (¶ 50 and ¶ 68-69); and converting the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels (¶ 53-56).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.

	Regarding claim 8, Xiang teaches a display device (fig. 4, ¶ 75), operable in a plurality of display frames (note that to display images a display operates in a plurality of frames), comprising: a display panel defining a plurality of pixels, each of the plurality of pixels having an area identifier (figs. 1-2, ¶ 71-72, note that pixels in areas A1 and A2 are identified due to their location); and a driver comprising: a light-intensity acquiring device being configured to acquire an ambient light intensity of a surrounding environment (¶ 111); a storage device (fig. 16, element 1605); a converting device electrically connected to the light-intensity acquiring device and the converting device (fig. 4, the drive IC 05 is such a converting device performing the converting (adjustment) functions), the converting device being configured to acquire the driving signal of each of the plurality of pixels during a current display frame (fig. 12, element 208 monitors the driving signals of the current frame; ¶ 125-128), and configured to convert the data signal of each of the plurality of pixels into an adjusted data signal of each of the plurality of pixels according to the ambient light intensity and the area identifier of each of the plurality of pixels (fig. 12, elements 206 and 207; ¶ 71, 72, 117 and 124; note that pixels in areas A1 and A2 are identified due to their location), setting at least two kinds of area identifiers for the plurality of pixels according to different light reflectivity, different area identifiers corresponding to different data voltages (figs. 1-2, see areas A1 and A2, ¶ 71-72; also note according to ¶ 100-101 and 140, different data signals are provided to A1 and A2 which are identified based on A2 having a different reflectivity compared to A1. As such, necessarily at least two area identifiers have been set in order to distinguish A1 from A2 and properly providing the data signals to such areas), each of the plurality of pixels having a light reflectivity (fig. 4-6, ¶ 76 and 78-79; note that pixels in area A2 have a different reflectivity than those in area A1 when the dimming film is transmitting as shown in fig. 5), the area identifier of each of the plurality of pixels being set according to the light reflectivity (¶ 140, pixels of A2 having a different light reflectivity, are provided with different data signals (driving voltages) in order to have a higher brightness, therefore, such pixels are identified to be in A2 in order to provide such different data signals); and a driving (fig. 15, see first and second driving circuits 301 and 302, ¶ 142-143) electrically connected to the converting device, the driving device being configured for driving the plurality of pixels to display images according to the adjusted data signals of each of the plurality of pixels (¶ 127-128).
	Xiang does not specifically teach acquiring a first grayscale value of each of the plurality of pixels in a current display frame; converting the first grayscale value of each of the plurality of pixels into a second grayscale value.
Li, however, teaches acquiring a first grayscale value of each of the plurality of pixels in a current display frame (¶ 94); converting the first grayscale value of each of the plurality of pixels into a second grayscale value (¶ 95).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting by adjusting the data signals. Li discloses a similar display driving method and further teaches that the greyscale values are changed to achieve such an adjustment. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.
	Further, Xiang does not specifically teach the storage device being configured for storing a plurality of grayscale-lookup tables; wherein the converting device is further configured to determine a target grayscale-lookup table of each of the plurality of pixels 
	Li, however, teaches that the display device stores a plurality of grayscale-lookup tables (fig. 8, ¶ 69, see lookup tables A-D); wherein converting the first grayscale value of each of the plurality of pixels into a second grayscale value comprises: acquiring a target grayscale-lookup table of each of the plurality of pixels from the plurality of grayscale-lookup tables according to the light-intensity of the surrounding environment (¶ 50 and ¶ 68-69); and converting the first grayscale value of each of the plurality of pixels into the second grayscale value of each of the plurality of pixels according to the target grayscale-lookup table of each of the plurality of pixels (¶ 53-56).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Xiang and Li. Xiang teaches adjusting the brightness of the display regions in response to detected ambient lighting. Furthermore, Xiang teaches adjusting the brightness of different display regions according to their reflectivity. Li teaches that the greyscale values are changed to achieve such an adjustment according to multiple selectable LUTs. By combining the teachings of Xiang and Li, one would have applied the look up tables of Li to the different display areas of Xiang in order to adjust the brightness of all the different areas of the display of Xiang. As such, one would have been motivated to make such a combination to properly adjust the brightness of the display device.

	Regarding claim 10, Xiang teaches a functional module on a side of the display panel having the driver (fig. 4, element 02, ¶ 70 and 95); wherein pixels corresponding to a projection of the functional module on the display panel have a same area identifier (figs. 1-2, pixels corresponding to the sensor are identified to be in area A2).

	Regarding claim 11, limitations similar to claim 9 are recited. As such, claim 11 is rejected similarly to claim 9 as provided above.

	Regarding claim 12, Xiang teaches that the functional module may be an optical under-screen fingerprint-recognizing module, an ultrasonic under-screen fingerprint-recognizing module, a light-sensing module, or a touch-control module (¶ 70).

	Regarding claim 13, limitations similar to claim 9 are recited. As such, claim 13 is rejected similarly to claim 9 as provided above.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621